In this suit brought by a property owner taxpayer, facts are alleged which in effect are designed to show that described real estate owned by plaintiff has been assessed for city taxation during several past years at an unlawfully excessive valuation; that plaintiff could get no relief from the tax assessor or the tax equalizing board of the city; that plaintiff is unable to state the amounts legally due on the property as city taxes for said years; and that such legal taxes will be paid when duly adjudged by the court. An appeal was taken by the defendants from an order denying a motion to dismiss the bill of complaint, predicated essentially upon a failure of plaintiff to pay any part of the tax that may be legally due.
The Circuit Court had jurisdiction, Section 11, Article V, Constitution; Section 1038 C.G.L.; and had authority to determine the legality of the city taxes as assessed, and the amounts that are legally due, and to decree appropriate relief upon payment of legal taxes; and also to require fair and reasonable amounts on such taxes to be paid into the registry of the court or to the proper city officials pending the adjudication of the entire amounts legally due as city taxes and charges on the property. See Dewhurst v. City of St. Augustine, 91 Fla. 314, 107 So. 689; L.  N. Ry. Co. v. Amos, 98 Fla. 350, 123 So. 745; Arundel Corp. v. Sproul, filed January 24, 1939. *Page 128 
Affirmed.
WHITFIELD, P.J., BROWN and CHAPMAN, J.J., concur.
TERRELL, C.J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.